DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 11 October 2022 is acknowledged. Claims 21-26 depend on claim 1 and are also examined below.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a positive electrode, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12, 14, 21 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Abreu-Sepulveda, Maria, et al. "Investigation of oxygen evolution reaction at LaRuO3, La3.5Ru4O13, and La2RuO5." Electrochimica Acta 180 (2015): 401-408 (cited in the IDSs filed 11 March 2021 and 14 December 2021; hereafter referred to as AS-2015).

Regarding claim 1,  AS-2015 teaches a positive electrode (AS-2015, abstract, sections 1-4, Figs. 1-11, Tables 1-2) comprising:
a porous electroconductive metal oxide represented by LxRuyOz Formula 1, wherein, in Formula 1, L is at least one of a lanthanide element (AS-2015, sections 1-3, LaRuO3, La3.5Ru4O13, La2RuO5), the examiner notes that the when normalized to the oxygen content one obtains the formulas La1/3Ru1/3O, La7/26Ru4/13O and La2/3Ru1/3O, satisfying the limitation wherein 0<x<1, 0<y<1, and 0<z≤1,
and wherein the electroconductive metal oxide has a specific surface area of 0.98, 1.49 and 2.03 square meter per gram (AS-2015, Table 1), which falls within the claimed range of about 0.01 square meter per gram to about 1000 square meters per gram.

Regarding claim 2, AS-2015 further discloses wherein, in Formula 1, L is lanthanum (AS-2015, sections 1-3, LaRuO3, La3.5Ru4O13, La2RuO5).

Regarding claim 3, AS-2015 also teaches wherein the electroconductive metal oxide represented by Formula 1 is LaxRuyOz, wherein 0<x<1, 0<y<1, and 0<z≤1 (AS-2015, sections 1-3, LaRuO3, La3.5Ru4O13, La2RuO5), the examiner notes that the when normalized to the oxygen content one obtains the formulas La1/3Ru1/3O, La7/26Ru4/13O and La2/3Ru1/3O, satisfying the limitation wherein 0<x<1, 0<y<1, and 0<z≤1.

Regarding claims 4 and 14, AS-2015 additionally discloses wherein the electroconductive metal oxide represented by Formula 1 comprises at least one of La7/26Ru4/13O and La1/3Ru1/3O (AS-2015, sections 1-3, LaRuO3 and La3.5Ru4O13), see claims 1 and 3 above.

Regarding claim 5, AS-2015 further teaches wherein the electroconductive metal oxide represented by Formula 1 has a perovskite crystal structure (AS-2015, section 3).

Regarding claim 6, AS-2015 also discloses wherein the electroconductive metal oxide represented by Formula 1 has a crystal structure comprising an orthorhombic (LaRuO3 and La3.5Ru4O13) phase, or a monoclinic (La2RuO5) phase (AS-2015, section 2.1).

Regarding claim 8. AS-2015 further discloses wherein the electroconductive metal oxide represented by Formula 1 exhibits diffraction peaks at diffraction angles of about 25.2° 2θ, about 31.0° 2θ, about 32.0° 2θ, about 33.0° 2θ, and about 45.5° 2θ, diffraction peaks at diffraction angles of about 28.5° 2θ, about 30.7° 2θ, about 34.0° 2θ, about 39.5° 2θ, about 40.6° 2θ or a combination thereof, when analyzed by X-ray diffraction using Cu Kα radiation (see Fig. 2).


Regarding claim 12, AS-2015 teaches wherein the positive electrode is a glassy carbon (GC) disc electrode (AS-2015, section 2.2) satisfying the limitation wherein the positive electrode has a planar form.

Regarding claim 21, AS-2015 discloses a metal-air battery comprising:
a positive electrode layer comprising the positive electrode according to claim 1 as a positive electrode support and a positive electrode active material comprising oxygen (AS-2015, section 2.2), see claim 1 above,
a negative electrode layer comprising at least one of a metal or a metal alloy (AS-2015, section 2.2, Pt anode)
and an electrolyte disposed between the positive electrode layer and the negative electrode layer (AS-2015, section 2.2).

Regarding claims 23 and 24. AS-2015 further discloses wherein the electrolyte comprises at least one of a liquid electrolyte of an aqueous solution (AS-2015, section 2.2).

Regarding claims 25 and 26, AS-2015 also teaches an electrochemical device comprising the positive electrode of claim 1 (AS-2015, section 2.2) wherein the electrochemical device comprises at least one of a battery or an electrochromic device (AS-2015, section 2.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AS-2015 (see above for full reference).

Regarding claim 7, AS-2015 additionally teaches wherein a pH inside the positive electrode is in a range of 11.5 to 14.0 (AS-2015, Fig. 11), which falls within the claimed range of about 8 to about 14. AS-2015 teaches this is during charge and not discharge. However it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same conditions would exist during discharge a as during charge satisfying the limitation wherein a pH inside the positive electrode is in a range of 11.5 to 14.0, falling within the claimed range of about 8 to about 14 during discharge.

Regarding claims 9 and 10, AS-2015 also teaches wherein the positive electrode comprising the metal oxide is of a capacitive nature having desirable electrochemical properties for use in a battery (AS-2015, sections 2.2-2.3 and 3-4, Figs. 6-11, Table 2). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in order to be used successfully in a battery, the positive electrode comprising the metal oxide has to have electronic and ionic conductivity as electrons would need to pass through the device in order to perform the ORR / OER reactions and Li-ions would need to pass through the oxide to balance charge for the battery to function.
Therefore it would be obvious to one of ordinary skill in the art through routine experimentation to optimize result effective variable specific surface area to optimize the electronic and ionic conductivity wherein an electronic conductivity at 25° C. of the positive electrode comprising the metal oxide is about 1×101 siemens per centimeter to about 1×108 siemens per centimeter and wherein an ionic conductivity at 25° C. of the positive electrode comprising the metal oxide is about 1×10−9 siemens per centimeter to about 1×10−2 siemens per centimeter, improving the performance of the electrode and battery.
The courts have ruled that it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP § 2144.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AS-2015 (see above for full reference) in view of Zheng US20130216922A1.

Regarding claim 11, AS-2015 additionally discloses wherein the electroconductive metal oxide represented by Formula 1 has average crystallite size of about 50-300 nanometers (AS-2015, section 3, Fig. 3, Table 1), but does not explicitly disclose wherein the electroconductive metal oxide represented by Formula 1 has an average particle diameter of about 1 nanometer to about 1,000 nanometers.
Zheng discloses a metal-air battery (Zheng, [0004]-[0012], [0027]-[0060], Figs. 1-13) comprising a cathode electroconductive metal oxide comprising a noble metal (Zheng, [0008], [0027]) the cathode electroconductive metal oxide average particle diameter of about 2-100 nm (Zheng, [0027]), which falls within the claimed range of about 1 nm to about 1000 nm, in order to maximize the surface area and improve the catalytic rate (Zheng, [0004], [0027]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode of AS-2015, comprising a noble metal, incorporating the teaching of Zheng wherein the electroconductive metal oxide comprising a noble metal has an average particle diameter of 2-100 nm, which falls within the claimed range of about 1 nanometer to about 1,000 nanometers, in order to maximize the surface area, improving the catalytic rate of the electrode and its overall performance.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AS-2015 (see above for full reference) in view of Glaser EP2720794B1 (machine English translation provided).

Regarding claim 13, AS-2015 teaches all of the limitations of claim 1 as set forth above, particularly wherein the electroconductive metal oxide has a specific surface area of 0.98, 1.49 and 2.03 square meter per gram (AS-2015, Table 1), which falls within the claimed range of about 0.01 square meter per gram to about 1000 square meters per gram, but does not explicitly disclose wherein the metal oxide has a porosity of 0.01 to 0.8.
Glaser is directed toward determining properties of materials such as mixed metal oxides which can be used as catalysts (Glaser, [0001]-[0007], [0015]-[0185], Tables 1-2) such as those used in cathodes of air batteries. Glaser further teaches that mixed metal oxides with low specific surface area usually have a low specific pore volume or porosity and those with a large specific area have a large specific pore volume or porosity (Glaser, [0006]-[0007], [0032]) thereby improving the catalytic activity of the mixed metal oxide material (Glaser, [0105]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation to optimize the porous electroconductive metal oxide represented by LxRuyOz Formula 1, as taught by AS-2015, wherein the metal oxide has a porosity of 0.01 to 0.8 improving the chemical activity of the positive electrode.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AS-2015 (see above for full reference) in view of Sun US20130089796A1.

Regarding claim 22. AS-2015 teaches all of the limitations of claim 21 as set forth above and that the negative electrode comprises Pt, but does discloses wherein the negative electrode layer comprises at least one of lithium or a lithium alloy. 
Sun discloses a metal-air battery (Sun, [0005]-[0013], [0018]-[0082], Figs. 1-4) comprising a positive electrode support and a positive electrode active material comprising oxygen (Sun, [0007]-[0008]), a negative electrode layer comprising at least one of a metal or a metal alloy, including Pt (Sun, [0010], [0035]-[0037]), and an electrolyte disposed between the positive electrode layer and the negative electrode layer (Sun, [0020]). Sun additionally discloses wherein the negative electrode layer comprises at least a lithium alloy (Sun, [0010] and [0035]) capable of doping and dedoping lithium to improve performance (Sun, [0035]) and lower the cost of production.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun with the metal-air battery of AS-2015 wherein the negative electrode layer comprises at least a lithium alloy in order to improve performance of the battery and reduce production costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinclair, Alexandra, et al. "Synthesis and properties of lanthanide ruthenium (III) oxide perovskites." Angewandte Chemie International Edition 53.32 (2014): 8343-8347 (discloses LnRuO3, Ln=La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, and Y, as conductive oxygen reaction material),
	Labhsetwar, Nitin K., A. Watanabe, and T. Mitsuhashi. "New improved syntheses of LaRuO3 perovskites and their applications in environmental catalysis." Applied Catalysis B: Environmental 40.1 (2003): 21-30 (discloses LaRuO3,  La3.5Ru4O13 as oxygen reaction material),
	Kimura, Masanori, et al. "Preparation of LaRuO3 films by microwave plasma-enhanced chemical vapor deposition." Thin solid films 520.6 (2012): 1847-1850 (discloses LaRuO3 and La3RuO7 as conductive materials).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721